In this case appellant was convicted of violating the local option law and sentenced to one year imprisonment in the penitentiary.
In this case the statement of facts is not made out as required by law. Section 6 of chapter 119 of the Act of the Thirty-Second Legislature provides that the party appealing shall prepare, or cause to be prepared from the transcript filed by the official shorthand reporter, as provided in section 5 of this Act, a statement of facts, in duplicate, stated in a succinct manner and without unnecessary repetition. The statement of facts in this case is brought up in question and answer form and has placed on us an unnecessary amount of labor. It was formerly permissible for a statement of facts to be thus made, but as this increased the labor and burden on the Appellate Courts to the extent that they were getting far behind with the cases on appeal, the Legislature, in order to aid the courts in disposing of cases on appeal as rapidly as possible, repealed that law and adopted the above provision, and we must insist upon a compliance therewith, if it is desired that we consider the statement of facts on appeal. Records sent to us hereafter with the testimony in question and answer form will not be considered. However, we have read this record, but will hereafter not do so.
The first ground complains of the action of the court in overruling his application for a continuance. The indictment in this case was returned January 23, 1911. August 18, 1911, this case was set for trial, having been continued or passed over from January to that date. On the day following the setting of the case, August 19, appellant caused a subpoena to issue for his wife returnable August 30, which was served on that day. Appellant's wife, shortly after being summoned in this case, was called to Oklahoma, and did not return until after the trial. It was on account of her absence the continuance was sought. In the light of the testimony of appellant's witness, Perry Shaw, we are of the opinion the court did not err in overruling the application. Mr. Shaw says appellant was with him on the occasion, and appellant corroborates Shaw, and if their testimony is true, appellant's wife could not have testified as to his whereabouts at the time named.
This is the only bill of exceptions filed within thirty days from the date of the adjournment of court, the other bills not being filed until fifty-two days thereafter. No order was entered permitting the bills of exceptions to be filed after the expiration of thirty days, and no reason being stated in the record why they were not filed within the time allowed by law, and we would not be authorized to reverse the case because of the matters therein set forth. However, we have read the bills. The defendant was permitted to show that the State's witness, Mack Earle, was under indictment for robbery and that the case *Page 500 
had been continued by consent. Defendant stated he desired to introduce testimony to prove the State's witness was guilty of that offense. The court stated that Earle was not on trial for that offense and he would not allow testimony to be introduced as to the guilt or innocence of Earle. In this there was no error. Defendant was permitted to to show this defendant was a witness against Earle in the charge for robbery; to prove all the conversations had between defendant and Earle, in order to develop the animus and bias of the witness Earle, and this was as far as it was permissible to go. If the fact of whether or not a witness in the case was guilty of another and different crime could be introduced, trials would lengthen out interminably. The court did not err in refusing to admit any testimony which was offered for the purpose and the only tendency of which would be to show the guilt or innocence of the witness Earle of the charge of robbery then pending against him.
There was no error in permitting the records of the Commissioners Court to be introduced in evidence to prove that prohibition was in force in Grayson County. The minutes of all the courts are written by the clerks of the courts, and the fact that the judge, or the commissioners, had not transcribed the minutes would not render it inadmissible. The orders were entered in the minutes of the Commissioners Court, signed and approved by the judge and Commissioners Court, and the fact that the orders were first written on a piece of yellow paper by the county judge and then copied in the minutes would not render them inadmissible. Copies of all judgments or orders of a court are nearly always prepared and handed to the clerk, and by him transcribed in the minute book, and when approved by the court the record becomes the original.
The motion for a new trial contains some rare and racy reading in regard to some of the jurors summoned on the panel. But all these facts, if true, were known to appellant's counsel, as well before the trial, as after the verdict was rendered; he could not proceed with the trial, and if it resulted unfavorably to him, then raise such a question in the motion for a new trial.
The question raised is that the jurors "were talesmen or pickups and were constant and standing jurors, and stayed around court for the purpose of being picked up," in other words, were professional jurors. If appellant desired to raise this question he should have done so by a proper motion to quash the panel of jurors. Not having done so, it came too late in the motion for new trial, he being aware of all the facts at the time the jury was selected as well as subsequent to the trial. Again, this bill was not filed in the time permitted by law, if the question had been raised at the proper time.
The above are the principal questions raised in the motion for new trial, and while, as before said, the bills not having been filed in the time permitted by law, we would not be permitted to review a case *Page 501 
because of errors assigned in the bills, yet they present no reversible error if considered.
There was no error in the court submitting in his charge the issue of an alibi. Prosecuting witnesses testify to a sale and delivery of whisky in the water closet in the rear of the hotel. Defendant and Shaw testify positively that appellant was in the hotel office playing dominoes or at the depot. This raised the issue and it was not error to charge thereon. While the testimony is in sharp conflict as to whether or not a sale of intoxicating liquors was made, the State's witnesses, Earle and McGee, are positive in their testimony, and the jury believed them. There is no complaint of the charge of the court, except that it was error to charge on alibi, and this we have held presents no error. Therefore, the judgment is affirmed.
Affirmed.
                          ON REHEARING.                        October 16, 1912.